RENDERED: MAY 13, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1113-MR

CRAIG SNOWDEN                                                          APPELLANT


                 APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE LUCY ANNE VANMETER, JUDGE
                        ACTION NO. 19-CI-00454


KEVIN SNYDER ART, M.D.; SAINT
JOSEPH UROLOGY ASSOCIATES;
AND KENTUCKYONE HEALTH
MEDICAL GROUP, INC.
                                                                       APPELLEES


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: ACREE, JONES, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Craig Snowden has appealed from the June 25, 2019,

opinion and order of the Fayette Circuit Court dismissing his medical negligence

claim pursuant to Kentucky Rules of Civil Procedure (CR) 12.02 on statute of

limitations grounds. The circuit court held that the statute of limitations was not
tolled by 1) Kentucky Revised Statutes (KRS) 216C.040, the tolling provision in

the Medical Review Panel Act (the MRP Act), which has now been declared

unconstitutional and repealed; 2) KRS 413.270, Kentucky’s savings statute; or 3)

the doctrine of equitable tolling. We reverse.

             Because this appeal concerns, in part, the application of the MRP Act,

it will be useful to discuss that legislative enactment and the ensuing litigation that

ultimately resulted in a declaration that it was unconstitutional. The MRP Act,

KRS 216C.005 et seq., became effective June 29, 2017, and through it the General

Assembly established “medical review panels to review proposed malpractice

complaints against health care providers covered by this chapter.” KRS 216C.005.

KRS 216C.020, in turn, sets forth the requirement of review by a Medical Review

Panel (MRP):

             (1) All malpractice and malpractice-related claims
                against a health care provider, other than claims
                validly agreed for submission to a binding arbitration
                procedure, shall be reviewed by a medical review
                panel. Such an action may not be commenced in a
                court in Kentucky before:

                    (a) The claimant’s proposed complaint has
                        been presented to a medical review panel
                        established under this chapter; and

                    (b) An opinion is given by the panel. If the
                       panel has not given its opinion within
                       nine (9) months after the filing of the
                       proposed complaint, the plaintiff may
                       commence the action in court.

                                          -2-
             (2) Any action involving a dependent claim accruing
                after June 29, 2017, shall be immediately and
                automatically stayed until:

                 (a) The claimant’s proposed complaint against
                     the health care provider has been presented
                     to a medical review panel established under
                     this chapter and an opinion is given by the
                     panel; or

                 (b) Nine (9) months after the filing of the
                    proposed complaint if the panel has not
                    given its opinion.

          (3) Nothing in this chapter shall apply to a cause of action
             filed before June 29, 2017.

In addition, KRS 216C.040(1) included a tolling provision: “The filing of a

proposed complaint tolls the applicable statute of limitations. The statute of

limitations is tolled until ninety (90) days after the claimant has received the

opinion of the medical review panel.” And in KRS 216C.190, the General

Assembly provided that “[i]f the panel has not given its opinion within nine (9)

months after the filing of the proposed complaint, the plaintiff may commence the

action in court. The panel shall submit a report to the parties, stating the reasons

for the delay, and may continue its work to reach an opinion.”

             Litigation to contest the validity of the MRP Act began immediately,

and this was ultimately successful, as explained in Smith v. Fletcher, 613 S.W.3d

18 (Ky. 2020):


                                          -3-
       On June 29, 2017, an action was filed in Franklin
Circuit Court challenging the validity of the MRPA. In
that case, Claycomb v. Commonwealth, Civil Action No.
17-CI-00708, the plaintiffs sought a declaratory judgment
that the MRPA was unconstitutional, as well as
temporary and permanent injunctive relief to prohibit the
Cabinet for Health and Family Services (hereinafter, “the
Cabinet”) from enforcing the MRPA. The circuit court
issued its opinion on October 30, 2017. In that decision,
the court found the MRPA to be unconstitutional and
permanently enjoined the Cabinet from enforcing the
MRPA. By separate order, the court also granted the
plaintiffs’ motion for class certification and certified the
class for declaratory and injunctive relief purposes. The
class included “all persons who presently or
prospectively have ‘malpractice’ or ‘malpractice-related’
claims against a ‘health care provider’ subject to” the
MRPA.

        On November 1, 2017, the Cabinet filed (1) a
Notice of Appeal and (2) an independent motion for
emergency relief from the Court of Appeals under
Kentucky Rule of Civil Procedure (“CR”) CR 65.08. In
the CR 65.08 motion, the Cabinet sought emergency
relief to stay the permanent injunction, claiming that the
injunction “jeopardizes the timeliness of the claims that
are currently pending before the medical review panels.”

       The Court of Appeals granted the requested
emergency relief on November 9, 2017, thereby staying
the circuit court’s injunction. In its Order Granting
Emergency Relief, the Court of Appeals noted that
eighty-nine cases were, at that time, pending before the
Cabinet pursuant to the MRPA. The court concluded that
“no provision was undertaken to avoid the fatal effect of
limitations statutes on the claims of persons who, in
obedience to the Act, failed to timely file a lawsuit in
court.” As a result, the Court of Appeals stayed the
circuit court’s injunction “until further order of this
Court.” In other words, the Cabinet was no longer

                            -4-
enjoined from enforcing the MRPA, and potential
medical malpractice claimants were still required to
proceed through the medical review panel process.

       Meanwhile, in Franklin Circuit Court, the class
members filed a Motion to Modify Injunctive Relief. On
November 22, 2017, the Franklin Circuit Court entered
an order holding that motion in abeyance “pending a final
ruling of the appellate courts on the Defendants [sic]
motion under CR 65.08.” In that order, the court
addressed the Court of Appeals’ concerns about the
statute of limitations. That court specifically referenced
KRS 413.270, suggesting that this “savings statute”
provided claimants ninety days from the date that the
MRPA is declared unconstitutional to file in circuit court.

       On December 6, 2017, this Court granted transfer
of the Cabinet’s appeal. The parties briefed the
constitutional issues but did not challenge class
certification or the Court of Appeals’ Order Granting
Emergency Relief. The members of the class, however,
briefed the statute of limitations issue and “request[ed]
guidance for the bench and bar regarding the
applicability of the saving statute and/or equitable tolling
principles for MRP claims filed with the Cabinet that
should now proceed to court.”

       On November 15, 2018, this Court issued its
opinion in Commonwealth v. Claycomb, 566 S.W.3d 202
(Ky. 2018), in which we held that the MRPA was
unconstitutional. We did not address the statute of
limitations or tolling issues. The class members then
filed a Petition for Modification and/or Extension
pursuant to CR 76.32, asking this Court to address the
statute of limitations issues. In doing so, the class
members asked the Court to consider the MRPA’s tolling
provisions, Kentucky’s savings statute, and equitable
tolling principles. We denied that petition on February
14, 2019, and Claycomb became final on that day.


                            -5-
Smith, 613 S.W.3d at 20-21. A Legislative Research Commission Note dated

November 15, 2018, states, “[o]n November 15, 2018, the Kentucky Supreme

Court ruled that the 2017 Medical Review Panel Act, of which this section is part,

violated Kentucky Constitution Section 14’s guarantee of a right of access to the

courts to obtain a remedy for injury, and is, therefore, void in its entirety.”

             Turning to the present case, in 2015, Snowden became a patient of

Kevin Snyder Art, M.D., to whom he had been referred for the evaluation and

treatment of a urological disorder. Dr. Art is a physician and surgeon who

practices as a urologist with Saint Joseph Urology Associates and KentuckyOne

Health Medical Group, Inc. As a result of this treatment, Snowden alleged that he

had been injured between December 15, 2015, and October 14, 2016. Just prior to

the running of the one-year statute of limitations and in accordance with the MRP

Act, Snowden filed a proposed complaint with the MRP on October 12, 2017,

alleging medical negligence (Case No. MRP-2017-0073.) Snowden never received

an opinion from the MRP.

             The underlying circuit court medical negligence action began with

Snowden’s filing of a complaint with the Fayette Circuit Court on February 7,

2019, one week before the Supreme Court’s opinion in Claycomb became final.

Snowden named Dr. Art, Saint Joseph Urology Associates, and KentuckyOne

Health Medical Group, Inc. (collectively, the defendants or the appellees) as the


                                          -6-
defendants. Snowden stated that he had timely filed this claim with the MRP. The

defendants filed answers seeking dismissal for failure to state a claim upon which

relief may be granted, which included failing to file the claim within the applicable

statute of limitations.

             Shortly thereafter, on April 24, 2019, the defendants moved the court

to dismiss Snowden’s complaint pursuant to CR 12.02 as barred by the one-year

statute of limitations in KRS 413.140(1). They stated that Snowden filed his

complaint with the MRP on October 12, 2017, while litigation as to the

constitutionality of the MRP Act was pending. The Supreme Court ultimately held

that the MRP Act was unconstitutional on November 15, 2018. See Claycomb,

supra. In their motion, the defendants argued that Snowden did not act to preserve

his rights by filing a civil action during that litigation. Instead, he waited until

February 7, 2019, to file his complaint in the circuit court. Based upon Snowden’s

allegations that his injuries had occurred between December 15, 2015, and October

14, 2016, the statute of limitations on Snowden’s claim would have expired on

October 14, 2017, unless the tolling provision in the MRP Act applied to extend it.

The defendants asserted that nine months after filing his claim with the MRP,

Snowden could have filed his complaint in circuit court pursuant to KRS

216C.190, but he waited seven more months before filing it.




                                           -7-
             The defendants went on to argue that because the MRP Act had been

declared unconstitutional, the tolling provision in KRS 216C.040(1) could not

work to extend the applicable limitations period. And they argued that equitable

tolling principles did not apply under the circumstances of this case as the missed

deadline was not due to extraordinary circumstances beyond Snowden’s control.

Finally, the defendants argued that KRS 413.270, the savings statute, did not apply

under the circumstances of this case. In sum, the defendants insisted that Snowden

had failed to promptly preserve his rights in the event the MRP Act was declared

unconstitutional but waited 16 months after the deadline had passed to file his

complaint. It would be inequitable to them, the defendants argued, if the court

permitted Snowden’s claim to proceed.

             Snowden objected to the motion to dismiss. He pointed out that the

Supreme Court’s opinion in Claycomb was not yet final when he filed his

complaint in circuit court. He also argued that his complaint was timely filed

pursuant to Kentucky’s savings statute and the doctrine of equitable tolling.

Because he filed his complaint in circuit court seven days prior to finality in

Claycomb, Snowden asserted that the court should not dismiss his complaint.

             In reply, the defendants argued that the savings statute could not apply

to the MRP Act as such panels are not judicial or quasi-judicial tribunals. They

also argued that the tolling provision in the MRP Act could not apply because the


                                         -8-
entire statute had been declared void ab initio. And they argued that Snowden had

not met his burden to establish that equitable tolling should apply in his case.

              The court heard oral arguments from the parties, and on June 25,

2019, it entered an opinion and order granting the defendants’ motion to dismiss.

The court held that: 1) because the MRP Act was declared void ab initio as of

February 14, 2019, the date Claycomb became final, the tolling provision could not

apply; 2) KRS 413.270, the savings statute, did not apply as the MRP was not a

judicial or quasi-judicial tribunal; and 3) the equitable tolling doctrine did not

apply after July 12, 2018, which was nine months after Snowden filed his proposed

complaint with the MRP without having received an opinion, as he could have

filed his circuit court complaint at that time. This appeal now follows.

              Our standard of review of an order granting a motion to dismiss for

failure to state a claim upon which relief may be granted pursuant to CR 12.02(f) is

set forth in Benningfield v. Pettit Environmental, Inc., 183 S.W.3d 567, 570 (Ky.

App. 2005):

              A motion to dismiss should only be granted if “it appears
              the pleading party would not be entitled to relief under
              any set of facts which could be proved in support of his
              claim.” Pari-Mutuel Clerks’ Union v. Kentucky Jockey
              Club, 551 S.W.2d 801, 803 (Ky. 1977). When ruling on
              the motion, the allegations in “the pleadings should be
              liberally construed in a light most favorable to the
              plaintiff and all allegations taken in the complaint to be
              true.” Gall v. Scroggy, 725 S.W.2d 867, 868 (Ky. App.
              1987). In making this decision, the trial court is not

                                          -9-
             required to make any factual findings. James v. Wilson,
             95 S.W.3d 875, 884 (Ky. App. 2002). Therefore, “the
             question is purely a matter of law.” Id. Accordingly, the
             trial court’s decision will be reviewed de novo. Revenue
             Cabinet v. Hubbard, 37 S.W.3d 717, 719 (Ky. 2000).

More specifically to this appeal,

                    This Court has long held that “[w]here the
             pertinent facts are not in dispute, the validity of the
             defense of the statute of limitations can and should be
             determined by the court as a matter of law.” Emberton v.
             GMRI, Inc., 299 S.W.3d 565, 572-73 (Ky. 2009) (quoting
             Lynn Min. Co. v. Kelly, 394 S.W.2d 755, 759 (Ky.
             1965)). In this case, “there is no dispute concerning the
             operative facts concerning the time elements involved.”
             Louisville Trust Co. v. Johns-Manville Prods., 580
             S.W.2d 497, 501 (Ky. 1979). Therefore, our review is of
             a question of law, and we review questions of law de
             novo. Community Financial Servs. Bank v. Stamper, 586
             S.W.3d 737, 741 (Ky. 2019).

Smith, 613 S.W.3d at 24.

             After the parties filed their appellate briefs, Snowden moved this

Court to hold the appeal in abeyance pending a final decision in the then-pending

circuit court cases of Smith v. Fletcher, Case Nos. 19-CI-00201 and 19-CI-00251,

which had also been assigned to the Third Division in Fayette Circuit Court and

addressed the same issue. After those actions were dismissed, the Smith plaintiffs

appealed to this Court, and that appeal was ultimately transferred to the Supreme

Court of Kentucky (Appeal No. 2019-SC-0503-TG). Over the appellees’

objection, this Court granted Snowden’s motion and placed the appeal in abeyance


                                        -10-
pending the final outcome of the Supreme Court’s review in Smith. The Supreme

Court rendered its decision in Smith on December 17, 2020, and that decision

became final on January 7, 2021.

             On February 23, 2021, shortly after Smith became final, Snowden

moved this Court to remand his case to the circuit court for further proceedings

based upon the holding in Smith, which he argued supported his argument that his

complaint was timely filed and should not have been dismissed. A three-judge

panel of this Court denied the motion to remand on September 2, 2021. Snowden

moved this Court to reconsider that ruling, noting that the appellees had not

responded to or opposed his motion to remand. In the alternative, he asked for

additional briefing to address the Supreme Court’s recent opinion. This Court

denied the motion to reconsider but permitted the parties to file supplemental briefs

addressing the holding in Smith. Both parties filed supplemental briefs, which we

have reviewed in addition to their initial briefs.

             In his supplemental brief, Snowden argues that Smith is determinative

in this case based on its holdings that KRS 413.270, Kentucky’s savings statute,

applied in that case, that Claycomb became final on February 14, 2019, and that the

90-day tolling period in KRS 413.270 did not begin to run until the date Claycomb

became final. Because he filed his civil action prior to Claycomb even reaching

finality, Snowden argues that his complaint was timely filed.


                                          -11-
             The appellees, on the other hand, argue that there are factual

distinctions between the two cases, which meant that Smith did not necessarily or

entirely resolve the issue in the present appeal. They point to the fact in this case

that the MRP never issued an opinion regarding Snowden’s claim, as was the case

in Smith, and that the Smith Court did not address this situation. And they argue

that the MRP lost its power or jurisdiction to conduct hearings, weigh evidence,

and issue an opinion, nine months after the proposed complaint was filed.

Therefore, if Smith applies here, they argue that the 90-day period would have

started to run from July 12, 2018, and expired on October 11 of that year, making

Snowden’s complaint untimely filed.

             We agree with the defendants, to an extent, that the Smith plaintiffs

were in a different posture than Snowden. While Claycomb was pending in the

Supreme Court, the Smiths filed their proposed complaint with the MRP on

February 8, 2018, which tolled the statute of limitations that would otherwise have

expired on April 12, 2018. Smith, 613 S.W.3d at 21-22. The MRP issued an

opinion on October 29, 2018, which meant that the statute of limitations was tolled

for another 90 days from that date under the MRP Act. Id. The Smiths filed their

suit in Fayette Circuit Court on January 18, 2019, which was within the 90-day

window and prior to Claycomb becoming final on February 14, 2019. Id. The

circuit court dismissed the complaint as untimely filed. Id. However, the


                                         -12-
differences between the two cases have no effect on our resolution of the present

appeal, as we shall discuss.

             The Smiths raised several issues in support of their appeal, including

many of the same issues asserted in the present case, namely that their complaint

was tolled by operation of KRS 216C.040, that the savings statute (KRS 413.270)

applied, and that the doctrine of equitable tolling applied. Smith, 613 S.W.3d at

23-24. The Supreme Court held that Kentucky’s savings statute, KRS 413.270,

was determinative in that case as the MRP was a quasi-judicial body and therefore

came under the purview of the statute. Smith, 613 S.W.3d at 24-28.

             In Smith, the Supreme Court extensively discussed KRS 413.270,

Kentucky’s savings statute, which states as follows:

             (1) If an action is commenced in due time and in good
             faith in any court of this state and the defendants or any
             of them make defense, and it is adjudged that the court
             has no jurisdiction of the action, the plaintiff or his
             representative may, within ninety (90) days from the time
             of that judgment, commence a new action in the proper
             court. The time between the commencement of the first
             and last action shall not be counted in applying any
             statute of limitation.

             (2) As used in this section, “court” means all courts,
             commissions, and boards which are judicial or quasi-
             judicial tribunals authorized by the Constitution or
             statutes of the Commonwealth of Kentucky or of the
             United States of America.




                                        -13-
The Supreme Court recognized “that KRS 413.270 is remedial in nature” and that

“[t]he intention of the statute ‘is to enable a litigant in such a situation to obtain a

trial on the merits and not to penalize it for filing its original action in a court of the

wrong venue.’” Smith, 613 S.W.3d at 25 (citations omitted).

              First, the Supreme Court held that the MRP is quasi-judicial:

                     Although the panels are not adjudicative,
              adjudication is not the sole measure of whether an
              administrative body is quasi-judicial. It is not so much
              about the outcome or end result of the actions, but rather
              what actions were taken and how that outcome was
              reached. In determining whether actions of a
              governmental agency are quasi-judicial in nature, we
              must look at whether the agency’s action required the use
              of discretion and whether the agency was “required to
              investigate facts, or ascertain the existence of facts, hold
              hearings, weigh evidence, and draw conclusions from
              them, as a basis for [its] official action.” [Roach v.
              Kentucky Parole Board, 553 S.W.3d 791, 794 (Ky.
              2018)]. This is exactly what medical review panels did.

Id. at 25-26. The Court went on to review the various statutes in the MRP Act that

provided for a panel’s review and bestowed specific rights to act. See KRS

216C.160(2) (providing for review of records and witness depositions and

affidavits); KRS 216C.160(4) (providing for the power to issue administrative

subpoenas and subpoenas duces tecum); KRS 216C.170(2) (providing for the right

to request information and conduct a hearing); and KRS 216C.180(1) (providing

the MRP with the sole duty to issue an opinion as to the proposed complaint after

which the panel would be dissolved). Smith, 613 S.W.3d at 26.

                                           -14-
             It is clear that the medical review panels
      investigated facts and weighed evidence. They were
      permitted to hold hearings and subpoena witnesses.
      Panel members used their discretion in reaching a
      conclusion, and their final official action was the
      issuance of an opinion. As such, we conclude that
      medical review panels were quasi-judicial in nature.

Id.

      The Supreme Court then discussed the question of jurisdiction:

             In this case, the MRPA bestowed power on the
      medical review panels to “hear cases” in that, as noted
      above, the panels were empowered to review evidence,
      subpoena witnesses and documents, and conduct hearings
      at which panel members could question the parties and
      their attorneys. After reviewing the evidence, the panels
      had the duty to issue opinions. A medical malpractice
      claimant was required to proceed through the medical
      review panel process before he or she could file a claim
      in an appropriate circuit court. In that sense, the medical
      review panels had “jurisdiction” to hear a medical
      malpractice case prior to any other court obtaining
      jurisdiction. However, when the MRPA was struck
      down as unconstitutional in Claycomb, the medical
      review panels no longer had jurisdiction over medical
      malpractice claims to prevent their filing in circuit court,
      as they no longer had “power to do anything at all.”
      [Davis v. Wingate, 437 S.W.3d 720, 725 (Ky. 2014)
      (quoting Daugherty v. Telek, 366 S.W.3d 463, 467 (Ky.
      2012)).]

             We believe the above interpretation of KRS
      413.270 is consistent with its remedial nature and its
      intention to allow parties to obtain a trial on the merits
      despite some kind of mistake in location of filing. See
      [Jent v. Commonwealth, Natural Res. and Envtl. Prot.
      Cabinet, 862 S.W.2d 318, 320 (Ky. 1993)]; [D. & J.
      Leasing, Inc. v. Hercules Galion Products, Inc., 429

                                  -15-
            S.W.2d 854, 856 (Ky. 1968)]. We find this particularly
            true in this case where the “mistake of location” was one
            created by statute and the plaintiff’s proper reliance on
            the statute and was not created by the plaintiff’s own
            error. It is also consistent with the overarching purpose
            behind statutes of limitations. “Statutes of limitations
            ‘promote justice by preventing surprises through
            [plaintiffs’] revival of claims that have been allowed to
            slumber until evidence has been lost, memories have
            faded, and witnesses have disappeared.’” CTS Corp. v.
            Waldburger, 573 U.S. 1, 8-9, 134 S. Ct. 2175, 189 L. Ed.
            2d 62 (2014) (quoting Railroad Telegraphers v. Railway
            Express Agency, Inc., 321 U.S. 342, 348-349, 64 S. Ct.
            582, 88 L. Ed. 788 (1944)). In a case such as this, no
            surprise or injustice is created by a holding that the
            Smiths’ claims were timely filed in circuit court. These
            claims were litigated and defended during the medical
            review panel process. The defendants knew the nature of
            the claims and the facts underlying those claims; these
            claims were not left to “slumber” in a manner that placed
            the defendants’ ability to defend the claims against them
            at risk.

Smith, 613 S.W.3d at 27.

            Having held that KRS 413.270 applied, the Smith Court went on to

address when the 90-day period for the filing of a new action in the proper court

began to run:

            We have previously held that the judgment referred to in
            this statute

                   is the decision which finally determines the
                   disputed issue over the court’s jurisdiction –
                   the trial court’s judgment if there is no
                   appeal, but the appellate court’s ruling if
                   there is an appeal. This view is consistent
                   with the prime purpose of the statute – to

                                        -16-
                     afford a full opportunity for a hearing on the
                     merits.

              Ockerman v. Wise, 274 S.W.2d 385, 388 (Ky. 1954). In
              this case, the MRPA was struck down as unconstitutional
              when we rendered Claycomb on November 15, 2018.
              That opinion, however, was not finalized until this Court
              denied the Claycomb class’s petition for modification or
              extension on February 14, 2019.[1] As such, the 90-day
              period permitted under KRS 413.270 did not begin to run
              until February 14, 2019. The Smiths filed their
              complaint in Fayette Circuit Court on January 18, 2019.
              Accordingly, their complaint was timely filed, and the
              circuit court erred in dismissing it as untimely.

Smith, 613 S.W.3d at 27-28.

              We agree with Snowden that the Supreme Court’s holding in Smith

applies in his case as well. And we reject the appellees’ argument that Smith does

not apply or the limitations period expired at a different time because the MRP

never issued an opinion in Snowden’s case. On the contrary, the Supreme Court’s

discussion in Smith about the quasi-judicial nature of the MRP applies whether or

not it issued an opinion in a particular case. We find the following language in


1
              The Claycomb class’s petition for modification or extension urged
              this Court to predetermine how our decision in Claycomb would
              impact the running of the statute of limitations for plaintiffs who
              had filed complaints with the medical review panel. Having had
              no particular defendants in front of us to argue the merits of that
              issue, we declined to address it. Our denial of that petition was not
              a decision on the merits of the issues presented in the petition. The
              defendants’ argument that our denial of the petition was an
              effective ruling on the merits is inaccurate.

Smith, 613 S.W.3d at 28 n.3.

                                              -17-
Smith to be most compelling as to why that holding should be extended to

Snowden’s case and believe it bears repeating here:

                    We believe the above interpretation of KRS
             413.270 is consistent with its remedial nature and its
             intention to allow parties to obtain a trial on the merits
             despite some kind of mistake in location of filing. We
             find this particularly true in this case where the “mistake
             of location” was one created by statute and the plaintiff’s
             proper reliance on the statute and was not created by the
             plaintiff’s own error. It is also consistent with the
             overarching purpose behind statutes of limitations.

Smith, 613 S.W.3d at 27 (citation omitted).

             The Smith Court’s holding that the 90-day period under KRS 413.270

began to run on February 14, 2019, equally applies in Snowden’s case. We

likewise reject the appellees’ assertion that the 90-day period began to run nine

months after Snowden filed his proposed complaint with the MRP when no

opinion had been issued.

             KRS 216C.020(1)(b) provided that “[i]f the panel has not given its

opinion within nine (9) months after the filing of the proposed complaint, the

plaintiff may commence the action in court.” And in KRS 216C.190, the General

Assembly provided that “[i]f the panel has not given its opinion within nine (9)

months after the filing of the proposed complaint, the plaintiff may commence the

action in court . . . and [the panel] may continue its work to reach an opinion.”

Neither of these provisions required a claimant such as Snowden to file his


                                         -18-
complaint in the circuit court within 90 days of the expiration of the nine-month

period the MRP had to issue an opinion. Rather, the use of the word “may”

denoted that it was merely permissible for a claimant to file a circuit court action

and would permit a claimant to wait to see if the MRP eventually issued an

opinion, as it had the option to do. The General Assembly certainly permitted the

MRP to continue its work after the 90-day period had ended.

             “The primary purpose of judicial construction is to carry out the intent

of the legislature” and “[t]he first principle of statutory construction is to use the

plain meaning of the words used in the statute.” Monumental Life Ins. Co. v.

Department of Revenue, 294 S.W.3d 10, 19 (Ky. App. 2008). The MRP never lost

jurisdiction by failing to issue an opinion within the nine-month period. Instead,

the expiration of that period without the issuance of an opinion merely lifted the

statutory mandate that a claimant was not able to file a claim in circuit court.

             Pursuant to the Supreme Court’s holding in Smith, Snowden had 90

days from the date Claycomb became final to file his complaint in circuit court.

Snowden filed his complaint on February 7, 2019, one week prior to the date of

finality in Claycomb. Therefore, Snowden’s complaint was timely filed, and the

circuit court erred as a matter of law in dismissing his action.




                                          -19-
            For the foregoing reasons, the order of the Fayette Circuit Court

dismissing Snowden’s complaint is reversed, and this matter is remanded for

further proceedings.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEFS FOR APPELLEES:

Escum L. Moore, III                      Jeffery T. Barnett
Lexington, Kentucky                      Holly R. Iaccarino
                                         Lexington, Kentucky
Christopher D. Miller
Lexington, Kentucky

SUPPLEMENTAL BRIEF FOR
APPELLANT:

Christopher D. Miller
Lexington, Kentucky




                                       -20-